UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6865



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JIMMY LAWRENCE NANCE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-92-135, CA-97-399-R)


Submitted:   September 25, 1997           Decided:   October 9, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy Lawrence Nance, Appellant Pro Se. Thomas Linn Eckert, Assis-
tant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

without prejudice his motion filed under 28 U.S.C.A. § 2255 (West

1994 & Supp. 1997). We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-
soning of the district court. United States v. Nance, Nos. CR-92-
135; CA-97-399-R (W.D. Va. June 5, 1997). We deny Appellant's

motion to consolidate and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                        DISMISSED




                                2